Citation Nr: 0609985	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-28 420	)	DATE
	)
	)
Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
cavus.  

2.  Entitlement to service connection for bilateral pes 
cavus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left foot hammertoe 
deformities.  

4.  Entitlement to service connection for left foot hammertoe 
deformities.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for keratosis.  

6.  Entitlement to service connection for keratosis. 

7.  Entitlement to service connection for bilateral lower 
extremity neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1972 to 
July 1974.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
bilateral lower extremity peripheral neuropathy.  

In a November 1998 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
bilateral pes cavus, for hammertoe deformities, and for 
keratosis.  The veteran was notified of that decision and he 
did not appeal to the United States Court of Appeals for 
Veterans Claims (CAVC) nor did he submit a motion for 
reconsideration to the Chairman of the Board.  Thus, the 
November 1998 Board decision has become final.  

This appeal also arises from a July 2003 Jackson, 
Mississippi, RO rating decision that determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for bilateral pes cavus, 
for left foot hammertoe deformities, and for keratosis. 

In July 2004, the Jackson RO issued a statement of the case 
(SOC) that reflects that sufficiently new and material had 
been submitted to reopen all three previously denied service 
connection claims.  In the SOC, the RO adjudicated the three 
service connection claims on the merits.  Nevertheless, the 
Board must review the case to determine whether new and 
material evidence was submitted.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (regardless of how the RO ruled on the 
question of reopening, the Board must re-decide that matter 
on appeal).  Thereafter, the Board may consider the claims on 
the merits.  


FINDINGS OF FACT

1.  By decision of November 1998, the Board denied 
entitlement to service connection for bilateral pes cavus, 
for hammertoe deformities, and for keratosis, and properly 
notified the veteran of that decision.  

2.  Evidence received by VA since the November 1998 Board 
decision raises a reasonable possibility of substantiating 
the claims.  

3.  Competent medical evidence reflects that bilateral 
acquired pes cavus began during active military service.  

4.  Competent medical evidence reflects that it is at least 
as likely as not that bilateral acquired pes cavus caused 
left hammer toe deformities.  

5.  Competent medical evidence reflects that it is at least 
as likely as not that bilateral plantar keratoses and 
bilateral lower extremity neuropathy began during active 
military service.  




CONCLUSIONS OF LAW

1.  The November 1998 Board decision, which denied 
entitlement to service connection for bilateral pes cavus, 
for hammertoe deformities, and for keratosis, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §  20.1100 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service 
connection claims and each of the three claims is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Bilateral pes cavus was in incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The requirements for secondary service connection for 
left hammer toe deformities are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2005).

5.  Bilateral plantar keratoses were in incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

6.  Bilateral lower extremity peripheral neuropathy was in 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board is granting the 
appellant's claims for service connection, the agency of 
original jurisdiction (AOJ) will be responsible for 
addressing any notice defect with respect to the appropriate 
disability rating or effective date when effectuating the 
award.

Reopening

The veteran seeks to reopen his claims of entitlement to 
service connection for bilateral pes cavus, for hammertoe 
deformities, and for keratosis.  In January 2003, he filed 
his application to reopen these claims.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a) applies in this case.  
See 38 C.F.R. § 3.156(a) (2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans, was not altered by the 
ruling in Hodge, and continues to be binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the Board decision dated in 
November 1998.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the November 
1998 Board decision consists of service medical records 
(SMRs), VA examination reports, VA treatment reports, private 
medical reports, and the veteran's claims, statements, and 
testimony.  These are briefly discussed below.

A March 1972 induction examination report reflects that the 
veteran did not have any foot trouble.  His feet were 
examined and noted to be normal.

Between July and August 1972, the veteran was seen on several 
occasions for swollen feet and ankles severe enough to 
warrant hospitalization.  A July 1972 report notes that he 
was re-hospitalized for cellulitis and erysipelas of the foot 
and ankle.  In August 1972, he was placed on limited duty for 
recurring swelling of the feet.  The veteran complained of 
chronic right heel blisters.  A reference to the veteran's 
boots was made.  In November 1972, he was seen for a wart on 
the bottom of his left foot and a blister on the right foot 
for which he was referred to the podiatry clinic.

In September 1973, calluses on the left foot were treated.  
In January 1974, bilateral plantar warts and keratotic tissue 
on the heel of the right foot were noted.  The assessment was 
keratotic tissue of the heel and plantar wart.  Hydrotherapy 
and shaving continued for two days.  In June 1974, bilateral 
plantar warts and left heel keratoses were noted.

During a July 1974 separation medical examination, the 
veteran reported foot troubles and leg cramps.  The physician 
noted that plantar warts were removed in June 1974 with no 
complications and no sequelae, and noted current leg cramps 
with no complication and no sequelae.  The veteran's feet and 
neurological system were noted to be normal.

In November 1985, the veteran filed claims of service 
connection for residuals of a foot infection with callosities 
and warts.  He submitted private medical treatment records of 
treatment for plantar warts in 1975 and 1978.

A June 1985 Laird Hospital report mentions incidental 
findings of bilateral hammer toes and bilateral plantar 
warts. 

In an October 1985 letter to VA, J. Alexander, M.D., 
described the veteran's medical problem as beginning in basic 
training in 1972 when "his feet became severely infected."  
After "the infection cleared he was left with bilateral 
plantar warts" and following service, these were treated 
with excision and chemicals for dissolution, but the 
treatments did not clear them up.  Since 1980, the veteran 
wore special inserts "in his shoes so that he can try to 
walk without discomfort."

During a January 1986 VA examination, the veteran complained 
of pain in the feet and ankles.  The pertinent diagnosis was 
multiple, bilateral plantar warts.

In a March 1986 rating decision, the Jackson RO granted 
service connection for bilateral plantar warts.

A VA orthopedic examination of January 1994 notes in-service 
treatment for callosities that got worse after service.  The 
veteran worked in a plant that required him to be on his 
feet.  He later became a self-employed painter, but by then 
he had trouble being on his feet more than two hours, 
climbing ladders, and driving more than 100 miles, which 
caused ankle numbness and more foot pain.  He mentioned that 
a private podiatrist told him that his military boots were at 
the root of the problem and that the sweat glands of the feet 
were not working properly.  The impression was cavus and 
valgus feet with clawing toes and pressure callosities with 
symptoms of traumatic arthritis and apparent peripheral 
neuritis.  X-rays in weight bearing and non-weight bearing 
revealed no bony or soft tissue abnormality.

June 1994 VA X-rays showed degenerative changes involving the 
right first metatarsal phalangeal joint and cystic change in 
the right first metatarsal.  A concave deformity of the 
lateral aspect of the head of the first metatarsal possibly 
represented bone erosion.  The interphalangeal joints of 
either foot could not be evaluated because of abnormal 
position.

An October 1994 VA outpatient treatment report describes the 
veteran's cavus feet with flexible hammertoes and prominent 
metatarsal heads of the first ray.  IPKs (intractable plantar 
keratoses) were present on both feet.  The feet were cast for 
special orthotics.  

A December 1994 VA outpatient treatment report contains an 
addendum noting that previously diagnosed multiple plantar 
warts were actually severe IPKs secondary to a cavus-type 
foot and hammertoes.  Pressure and retrograde forces on the 
metatarsal phalangeal joints had caused the IPK.  The 
examiner noted that the veteran complained of tight boots in 
the military and stated that the foot problems "could have 
been caused by the shoes that were [unreadable]." 

In a February 1995 letter, Dr. M. Kaye., D.P.M., noted that 
the veteran described a 21-year history of bilateral plantar 
warts.  Examination revealed IPK secondary to cavus-foot type 
and hammertoes.  Dr. Kaye stated that he casted the veteran 
for accommodative orthotics and debrided the keratoses, which 
resulted in improvement.  Dr. Kaye felt that the veteran 
would "require corrective surgery to reduce the pressure and 
retrograde forces on the metatarsal phalangeal joints which 
is the cause of the intractable plantar keratosis."  Dr. 
Kaye indicated that "since [the veteran] had related no 
problems prior to basic training, this condition could have 
been caused by too small combat boots."

In February 1995, the veteran and his spouse testified to the 
effect that he had problems with his feet in service and 
following service.  They both testified that he was treated 
for plantar warts that constantly recurred.  They testified 
that the veteran self-medicated until he was seen by Dr. 
Kaye, who felt that the veteran had never had plantar warts 
in the first place, but instead had intractable plantar 
keratosis, secondary to a cavus foot type and hammertoes, and 
that this condition was caused by basic training.

An April 1995 VA special podiatry examination report reflects 
that the veteran walked primarily bearing weight on his heels 
with poor push off and no weight distributed through to the 
toe.  The soles of the feet had excess callus near the head 
of metatarsals four and five, bilaterally, more prominent on 
the left.  There was no ulceration.  The veteran had pads in 
his shoes.  Thick keratotic lesions persisted.  The 
impressions were: (1) recurrent plantar keratoses more 
suggestive of a sequelae of hammer toes than of plantar 
warts; (2) altered gait leading to ankle pain and low back 
pain, again, increased heel strike with no transfer of 
weight; and, (3) pes cavus which was noted to be "probably 
the etiology of most of [the veteran's] mechanical problems 
in his foot."

The VA physician opined that high arches led to hammer toe 
formation and altered gait.  "Now, he has refractory 
calluses on the soles of his feet which recur because of the 
altered mechanics in his feet."  The physician noted that 
the veteran no longer walked on his fat pad and that he no 
longer transferred weight from the heels and that "probably 
the original diagnosis of plantar warts was an error and this 
was simply persistent keratoses from the beginning."

In September 1996, Dr. D. E. Cook, M.D., examined the 
veteran, described the case as one of exceedingly complicated 
orthopedic history, and noted that the initial orthopedic 
problem arose in July 1972 during active service when 
blisters over the posterior aspect of both heels led to 
massive swelling of both feet and ankles necessitating 
hospitalization.  Shortly thereafter, the veteran noted 
thickened areas of skin over the plantar aspect of his feet 
that hurt upon weight bearing.  The veteran then attempted to 
walk in a manner that relieved weight over the area and 
shortly thereafter noted progressive deformities of both 
toes.  The veteran recalled being advised in service that he 
had what appeared to be "plantar warts."  The veteran 
reported that following service he continued to experience 
problems with both feet consisting primarily of painful 
keratotic areas over the plantar aspect, progressive 
deformities of both toes, and a subsequent tendency for his 
ankles to turn inward.  He noted that the pain in his feet 
gradually migrated up both lower extremities to approximately 
waist level.  He did not recall any specific diagnosis being 
rendered until he was seen by a neurologist and underwent a 
multiplicity of testing, at which point he was advised that 
he had a polyneuropathy of unknown etiology.

Dr. Cook's impressions, in pertinent part, were a reasonable 
probability of peripheral polyneuropathy; hammer toe 
deformities, both feet, etiology uncertain, possibly 
secondary to polyneuropathy; and, metatarsalgia, both feet 
secondary to abnormal weight bearing.  Dr. Cook noted 
unequivocal findings of hammer toe deformities of both feet, 
plantar callosities compatible with metatarsalgia, and a 
valgus deformity of both heels somewhat confirmed by build up 
of keratotic skin over the medial aspect of both heels.

A February 1997 VA outpatient treatment report notes 
polyneuropathy with severe pain, high arched feet, hammer 
toes, and vasomotor changes.

In a June 1997 letter to his elected representative, the 
veteran reported that his feet and ankles worsened while in 
Korea.  Walking long distances caused leg cramping because of 
the way that he had to hold his feet to relieve pressure on 
the blisters, plantar callosities, and warts.  After service, 
plantar warts returned, foot pain traveled up the legs, and 
he had to quit his job.  Nevertheless, VA denied all claims.

According to a December 1997 VA examination report, the 
physician reviewed the claims file and noted that the veteran 
had developed blisters on his heels the second day after he 
began wearing Army boots in basic training.  The veteran was 
hospitalized for 3 days as a result of subsequent foot 
swelling.  Also, plantar warts on both feet that were 
localized beneath the metatarsal heads arose during service.  
The warts persisted since discharge from service and because 
of the pain involved the veteran walked on the medial side of 
his heel.  The toes gradually "hammered" and the veteran 
began using a cane two years earlier.  The physician noted 
that in 1994, a neurologist told the veteran that he had 
"polyneuropathy of unknown etiology."  The physician also 
noted references to Charcot-Marie-Tooth syndrome.

During the December 1997 VA examination, the veteran walked 
with both heels in marked valgus and hammering of all toes.  
The right ankle showed 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  The foot had normal active 
inversion and eversion. There was a marked thickening of the 
skin on the medial side of the heel that bore weight.  The 
veteran had a tender callous beneath the third metatarsal 
head.  The physician could detect no weakness of 
dorsiflexion, plantar flexion, inversion or eversion in the 
veteran's ankle or foot.  Posterior tibial and dorsalis pedis 
pulses were palpable.  When the veteran stood, all five right 
toes flexed at the proximal interphalangeal (PIP) joint (the 
interphalangeal joint (IP) joint in the case of the great 
toe).  The toes were flexible.  There was no fixed deformity 
and the veteran could actively flex and extend the toes.  
There was no evidence of atrophy in the peroneal muscles.  X-
rays showed mild cavus deformity and degenerative changes of 
the first metatarsal phalangeal joints, bilaterally.  

Examination of the left ankle joint showed 20 degrees of 
dorsiflexion, 45 degrees of plantar flexion, and normal 
subtalar motion.  There was a thickening of the skin on the 
medial side of the left heel and a tender callous beneath the 
fourth metatarsal head.  The foot had fixed flexion 
contractures of the PIP joints of the left 2nd, 3rd and 4th 
toes.  The 1st and 2nd toes were flexible, although the 
veteran held them in the flexed position when he stood or 
walked.  The examiner could detect no weakness of 
dorsiflexion, plantar flexion, inversion or eversion in the 
foot.  Posterior tibial pulse was not palpable, but the 
dorsalis pedis pulses was palpable.  There was no evidence of 
atrophy in the peroneal muscles.  X-rays showed mild cavus 
deformity similar to the right foot.  There was no osteophyte 
or subchondral sclerosis present in either foot.

The December 1997 VA examiner's impressions were: (1) Painful 
corns in both feet that had been present since he was in the 
military and were apparently misdiagnosed as plantar warts.  
The physician reasoned that plantar warts do not occur in 
weightbearing areas; (2) Fixed hammer toe deformities of the 
left 2nd, 3rd and 4th toes, and flexible hammer toe 
deformities left 1st and 5th toe and all right toes; and, (3) 
Mild cavus deformities.

The VA physician found no significant neurological problem 
and noted that there was no evidence of atrophy or weakness 
of the peroneal muscles, which is a manifestation of Charcot-
Marie-Tooth syndrome.  The physician reported that a cavus 
deformity was a congenital one that "was not caused by the 
military" and further noted that the corns on the veteran's 
toes were a result of the cavus deformity.  It was speculated 
that the corns were possibly aggravated by the veteran's 
military service.  The physician felt that the hammering of 
the veteran's toes was secondary to the cavus deformity and 
that the valgus deformity of the heels was a voluntary one 
used as a mechanism to reduce weightbearing beneath the 
painful calluses.  The physician concluded that the only 
problems that could be attributed to the veteran's military 
service were painful corns.

In November 1998 decision, the Board denied service 
connection for bilateral pes cavus, for keratosis, and for 
hammer toe deformities.  The veteran did not appeal to the 
CAVC.  Unless the Chairman of the Board orders 
reconsideration, all decisions of the Board are final on the 
date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. 
Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the 
Chairman did not order reconsideration of the Board decision, 
it is final.

The Board must review the evidence submitted since the final 
November 1998 decision to determine whether any of it is new 
and material evidence, that is, whether it is cumulative or 
redundant of the evidence of record and whether it raise a 
reasonable possibility of substantiating the claims.

In an April 2003 letter addressed to VA, J. Alexander, M.D., 
reported having treated the veteran both prior to and since 
active service.  Dr. Alexander recalled the veteran 
personally and specifically recalled that the veteran had no 
foot problem prior to active service.  Dr. Alexander had 
recommended various foot treatments since active service.  
Dr. Alexander opined that he did not know whether pes cavus 
and hammer toes caused the callosities, or vice versa, but he 
felt that all these problems either began during active 
service, or if they had escaped detection prior to active 
service, then they were aggravated by active service.  

Dr. Alexander's letter is material to the issue of service 
connection for pes cavus, hammer toes, and keratosis, because 
it addresses whether these were caused by or aggravated by 
active military service.  Earlier submitted evidence does not 
include this opinion.  Thus, this evidence is new and 
material, as contemplated by 38 C.F.R. § 3.156(a) (2005), and 
provides a strong basis to reopen the three service 
connection claims.  38 C.F.R. § 5108.  The Board therefore 
will grant the application to reopen the three service 
connection claims.  

Service Connection for Pes Cavus, Hammer Toes, Keratosis, and 
Bilateral Lower Extremity Peripheral neuropathy

Significant evidence added to the file that has not been 
mentioned above includes a March 2004 letter from Dr. 
Alexander.  In the letter, Dr. Alexander noted having treated 
the veteran both before and since active military service.  
Dr. Alexander also noted a detailed medical history obtained 
directly from the veteran, a review the SMRs, and a review of 
private clinical records dated from 1975 to the present.  Dr. 
Alexander's conclusions were: 

(1).  You have bilateral keratosis, hammer toes, 
bilateral pes cavus, traumatic arthritis, peripheral 
neuritis with associated foot pain, leg pain, and low 
back pain.

(2).  Immediately upon entering service you began to 
experience problems with your feet. (Swollen feet, 
swollen ankles, chronic blisters, calluses, and 
warts) These problems are likely as not the cause of 
your continued foot problems.

(3) The bilateral keratosis, traumatic arthritis, 
peripheral neuritis, and associated other symptoms in 
your feet commenced with your time in basic training 
and have continued unabated until the present time.  
It is my medical opinion that it is as likely as not 
that your time in service, due to your high arch, 
caused these problems and it is the same conditions 
that I have found at this time.

(4).  When the mechanics of your feet was altered 
during service the problems continued and worsened 
causing increased pain in you [sic] feet, legs, and 
back.  

According to a June 2004 VA neurological compensation 
examination report, the neurologist reviewed the relevant 
medical history and noted that the SMRs contained no detailed 
neurological examination.  The physician recited the history 
of neurological symptoms and elicited current signs.  The 
assessment was mixed sensorimotor polyneuropathy with axonal 
and demyelinating components of uncertain etiology and 
currently involving all four extremities.  The neurologist 
opined that the neuropathy "could date back as far as his 
service period."   

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Where a condition is not shown to be chronic, then continuity 
of symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  

Chronic diseases subject to reduced evidentiary standards for 
service connection include organic diseases of the nervous 
system.  Peripheral neuropathy is an organic disease of the 
nervous system.  38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Pes Cavus

Pes cavus, or talipes, is defined as exaggerated height of 
the longitudinal arch; it may be congenital or secondary to 
contractures, or disturbed balance of the muscles, Dorland's 
Illustrated Medical Dictionary 1657 (28th ed. 1994)).  

Pes cavus was first mentioned in a January 1994 VA 
examination report.  A December 1994 VA outpatient treatment 
report suggests that the disorder could have been caused by 
shoes.  In February 1995, Dr. Kaye agreed.  In April 1995, a 
VA podiatrist felt that pes cavus had caused an altered gate, 
but did not opine on the date of onset of pes cavus.  In 
September 1996, Dr. Cook felt that the case presented a 
complicated history, but that the orthopedic problems of the 
feet began in basic training.  Dr. Cook did not mention pes 
cavus; however.  

In December 1997, a VA orthopedic examiner attributed corns 
on the toes to pes cavus but felt that the corns were 
possibly aggravated by active service.  The examiner 
concluded that pes cavus was not caused by active service 
because it is a congenital condition, but did not explain why 
it was not aggravated by active service, even while finding 
that the corns that it caused were aggravated by active 
service.  The Board is not persuaded by that opinion because 
other medical evidence, including the medical definition of 
pes cavus, reflects that not every case of pes cavus presents 
a congenital condition.  Moreover, the veteran's entry 
examination report is negative for any congenital foot 
disorder.  

Finally, in April 2003 and again in March 2004, Dr. Alexander 
attributed pes cavus to active service.  

The veteran has attributed pes cavus to active military 
service, however, he does not have specialized training in a 
health care field and it is not contended otherwise.  Lay 
statements are considered to be competent evidence of 
symptoms of disease, disability, an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the diagnosis, etiology, or date of onset, as here, 
only those who have specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

After weighing all the medical evidence, including the 
testimony, the Board finds that the bulk of the competent 
persuasive medical evidence favors service connection for 
acquired bilateral pes cavus.  The Board will therefore grant 
entitlement to service connection for bilateral pes cavus.  

Left Hammer Toe Deformities

The veteran's entrance examination is negative for any hammer 
toe deformity.  A report notes that the veteran wore special 
shoe inserts since 1980.  Hammer toes were first recorded in 
a June 1985 Laird Hospital report.  A January 1994 VA 
examination report mentions clawing toes.  June 1994 VA X-
rays showed abnormally positioned interphalangeal joints.  An 
October 1994 VA clinical record notes hammertoes.  A December 
1994 report notes hammertoes and notes that the foot problems 
could have been caused by shoes.  An April 1995 VA podiatry 
examiner attributed hammer toes to pes cavus.  In 1996, Dr. 
Cook found hammer toe deformities possibly secondary to 
polyneuropathy.  In December 1997, a VA physician linked left 
hammer toe deformities to pes cavus.  Finally, Dr. Alexander 
has opined that hammer toes began during active service.  

The most persuasive of the medical evidence above indicates 
that left hammertoe deformities were caused by pes cavus.  
Thus, while there are competing theories of etiology in this 
case, the Board finds that it is at least as likely as not 
(50 percent or greater probability) that pes cavus has caused 
left hammertoe deformities. 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, because it is at least as likely as not that 
service-connected pes cavus caused left hammer toe 
deformities, the Board must grant service connection for this 
disorder.

Keratosis

The SMRs mention treatment and/or hospitalization for lower 
extremity cellulitis and erysipelas, plantar warts, foot 
blisters, plantar callosities, and keratotic tissue on the 
feet.  An October 1994 VA outpatient treatment report 
reflects IPK on both feet.  A December 1994 VA outpatient 
treatment report reflects that the multiple [service-
connected] plantar warts were actually IPK.  However, Dr. 
Kaye later noted both plantar warts and IPK and attributed 
IPK to pes cavus and to hammertoes.  In April 1995, A VA 
podiatrist addressed probable error in previous diagnoses of 
plantar warts and recommended that the diagnosis be changed 
to persistent keratoses.  In September 1996, Dr. Cook found a 
build-up of keratotic skin over the heels.  In December 1997, 
a VA examiner opined that the plantar warts shown in active 
service was a misdiagnosis, and that the correct diagnosis 
was painful corns.  Finally, in March 2004, Dr. Alexander 
found bilateral keratoses and linked them directly to active 
military service. 

Although the various medical opinions in this case lack 
consensus, Dr. Alexander's opinion remains persuasive, as it 
appears to be based on the entire record and on many years of 
treating the veteran.  Because the Board may grant benefits 
on an "at least as likely as not" basis, the Board finds 
that it is at least as likely as not that bilateral plantar 
keratoses were incurred in active military service.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for keratosis is therefore 
granted.  

Bilateral Lower Extremity Neuropathy

In January 1994, a VA examiner noted peripheral neuritis.  
According to a December 1997 VA examination report, in 1994 a 
VA neurologist had found polyneuropathy of unknown etiology; 
however, the December 1997 examiner found no neuropathy and 
felt that Charcot-Marie-Tooth syndrome was not shown.  In 
April 2003, Dr. Alexander reported that the veteran had 
peripheral neuritis of the feet, which had arisen during 
active service and which had continued unabated since then.  
In June 2004, a VA examiner found mixed neuropathy of all 
four extremities of uncertain etiology.  The neurologist 
opined that this could have begun during active service.  
Some recent VA outpatient treatment reports note possible 
Charco-Marie-Tooth syndrome while others are more certain 
about the diagnosis.  

Significantly, the veteran's private physician, Dr. 
Alexander, has related peripheral neuritis of the feet to 
active service.  A VA neurologist agrees that this "could" 
have arisen during active service.  Either of these is at 
least as persuasive as the 1994 VA report that reflects 
polyneuropathy of unknown etiology.  No competent medical 
authority has controverted either opinion, although the 1994 
VA opinion does little to support the theory of a service-
connected etiology. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise.  The benefit of the doubt doctrine must therefore 
be employed.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim of entitlement to service connection for 
bilateral lower extremity neuropathy is granted.  




ORDER

Service connection for bilateral pes cavus is granted.  

Service connection for left hammer toe deformities is 
granted.

Service connection for keratosis is granted. 

Service connection for bilateral lower extremity neuropathy 
is granted.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


